            Case 3:20-bk-03495-JAF          Doc 12     Filed 12/11/20      Page 1 of 11




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
                                  www.flmb.uscourts.gov

IN RE:                                                 CASE NO. 3:20-bk-03495-JAF
                                                       CHAPTER 11

JAX AVALON, LLC,

                               Debtor.
                                               /

                   DEBTOR’S MOTION FOR AN ORDER
             (A) AUTHORIZING DEBTOR-IN-POSSESSION TO
           OBTAIN POST-PETITION FINANCING, (B) GRANTING
         A FIRST-PRIORITY LIEN POSITION ON ALL PROPERTY
     OF THE BANKRUPTCY ESTATE, (C) GRANTING AN ADMINISTRATIVE
      EXPENSE PRIORITY CLAIM AND (D) APPROVING THE AGREEMENT
  RELATING TO THE FOREGOING AND REQUEST FOR EXPEDITED HEARING

       Jax Avalon, LLC (the “Debtor”), debtor and debtor-in-possession in the above-styled

Chapter 11 case, files this emergency motion (the “Motion”) for the entry of an order pursuant to

section 105 and section 364(c) and (d) of title 11 of the United States Code, 11 U.S.C. §§ 101, et

seq. (the “Bankruptcy Code”) and Rules 4001(c) and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) (a) authorizing the Debtor as debtor-in-possession to obtain

post-petition financing, (b) granting a first-priority lien position on all property of the bankruptcy

estate, (c) granting an administrative expense priority claim and (d) approving the agreement

relating to the foregoing. In support of this motion, Debtor states the following:

                                         BACKGROUND

   1. On December 8, 2020 (the “Petition Date”), Debtor filed a voluntary petition for relief

       under Chapter 11 of Title 11 of the United States Code (the “Code”).

   2. The Debtor is continuing in possession of its property and is operating and managing its

       business, as debtor-in-possession, pursuant to 11 U.S.C. §§ 1107 and 1108.

                                                   1
       Case 3:20-bk-03495-JAF         Doc 12     Filed 12/11/20      Page 2 of 11




3. Neither a trustee nor examiner has been appointed to this case.

                                    THE DEBTOR

4. Debtor is a Florida LLC which owns and manages a 12 acre, 194 unit residential

   apartment complex located at 7557 & 7579 Arlington Expressway, Jacksonville, Florida

   32211 (the “Complex”).

5. Currently, 68 of the Complex’s 194 units are not rented due to pending renovations that

   need to be completed before said units can be re-leased to tenants (the “Down Units”).

6. Even with the Down Units, the Complex currently generates approximately $70,000.00 to

   $85,000.00 in gross rental income per month (the “Rents”).

7. The Debtor’s 100% member is Jax Mez, LLC.

8. The Debtor is managed by Equity China, Inc., and Jinyi Shao serves as its Director.

9. On even date herewith, the Debtor has filed an Application to Employ Mark Healy and

   Michael Moecker and Associates, Inc. as its Chief Restructuring Officer (“CRO”).

10. Based upon an commercial appraisal of the Complex completed in August 2020, the

   current value of the Complex is $7,280,000.00. However, upon completion of the

   remodeling, renovation of the Down Units and stabilization of the property, the

   anticipated value of the Complex is in excess of $10,000,000.00.

                 CONCISE STATEMENT OF RELIEF REQUESTED

11. The Debtor seeks $200,000.00 in post-petition financing to supplement its net operating

   cash flow and jump start renovations and repairs to the Complex (the “Bridge Loan”).

   Below is a summary of the initial repairs/improvements and estimated costs to be

   supplemented from the Bridge Loan:

    Work                          Estimated Cost                Estimate Completion
    Manhole Work                  $16,000.00                    April 2021

                                            2
       Case 3:20-bk-03495-JAF          Doc 12     Filed 12/11/20     Page 3 of 11




    Roof Sealing                  $25,000.00                      May 2021
    Patio Sealing                 $10,240.00                      March 2021
    Remodel (turn) of Vacant      $15,000 - $44,000 per           Ongoing
    and Vacated Units             month


12. The renovations, repairs and improvements to be funded by the Debtor as supplemented

   by the Bridge Loan are designed to remodel approximately 20 medium turn Down Units

   to rentable status over the next 6 months, which will increase the Debtor’s net revenue

   after operational costs from approximately $13,000 to $35,000.00 per month while also

   increasing the value and condition of the Complex.

13. Attached as Exhibit A is a monthly operating budget prepared by the Debtor showing the

   projected income and expenses over the next six (6) months, including the application of

   the Bridge Loan to supplement the necessary renovations, repairs and improvements to

   the Complex.

14. Kingswood Universal LTD (“Kingswood”) has agreed to provide the Debtor with the

   proposed Bridge Loan, provided that the Bridge Loan be secured by a priming first

   priority lien position on all property of the bankruptcy estate as well as an administrative

   expense priority claim. A true and correct copy of the proposed Bridge Loan Agreement

   with Kingswood is attached hereto as Exhibit B.

15. Kingswood is an asset management firm which primarily focuses on managing

   investment projects across mainland China. Kingswood is not an owner of the Debtor or

   its parent company Jax Mez, LLC, however Kingswood is owned and directed by Woon

   Kang, who also retains an ownership interest in Equity China, Inc., the manager of the

   Debtor.




                                             3
             Case 3:20-bk-03495-JAF               Doc 12      Filed 12/11/20        Page 4 of 11




    16. Kingswood is a current unsecured creditor of the Debtor, with approximately

        $440,000.00 owed on four outstanding pre-petition loans1.

    17. Pursuant to Rule 4001(c)(1)(B), the following is a summary of the material provisions of

        the Bridge Loan as provided for in the Bridge Loan Agreement:

             a. Primary Obligors Under the Bridge Loan: Jax Avalon, LLC

             b. Amount of Loan: $200,000.00

             c. Interest Rate: 6.00% per annum

             d. Maturity: 24 months from date of funding.

             e. Payments: Monthly interest only payments on unpaid principal balance.

             f. Revolving Credit: n/a.

             g. Closing Fee: 0.00%.

             h. Liens: First-position priority lien on all property of the bankruptcy estate,

                 including the Complex and rents generated therefrom.

             i. Priority: Administrative expense priority.

             j. Use of proceeds: Proceeds are to be used only for repairs and improvements to

                 the Complex as determined and administered by Mark C. Healy, in his capacity as

                 Debtor’s CRO.

             k. Disbursement of Proceeds: Bridge Loan proceeds will be distributed to Mark C.

                 Healy, in his capacity as Debtor’s CRO.

             l. Events of Default: Usual and customary events of default as outlined in the

                 Bridge Loan Agreement.



1
  Any pre-petition claims of Kingswood will be addressed based upon the filing of proper proofs of claims and under
the Debtor’s ultimate plan of reorganization. No portion of the Bridge Loan shall be used to repay any pre-petition
obligations to Kingswood.
                                                        4
       Case 3:20-bk-03495-JAF          Doc 12     Filed 12/11/20       Page 5 of 11




18. The Debtor, through this Motion, seeks Court approval of the Bridge Loan which will

   benefit the estate and creditors of the estate by providing the Debtor with the funds

   needed to complete necessary repairs and improvement to the Complex in order to

   increase occupancy, increase rental revenue, and increase the overall value of the

   Complex and the estate for the benefit of all creditors.

                                    JURISDICTION

19. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b) and 1334.

   This is a core proceeding pursuant to 28 U.S.C. § 157(b). The venue of the Debtor’s

   Chapter 11 case and this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 THE NEED FOR POST-PETITION FINANCING

20. The Debtor needs to obtain the Bridge Loan to fund jump-start extraordinary and

   necessary repairs and improvements to the Complex, including but not limited to, the

   remodel of the Down Units. The repairs and improvements to be funded by the Bridge

   Loan Proceeds (a) will serve to increase the value of the Complex and (b) increase

   occupancy and the rents generated by the Complex for the benefit of all creditors and in

   for use in funding an ultimate plan of reorganization.

21. The funds provided the Debtor from the Bridge Loan will benefit the bankruptcy estate

   and provide the Debtor a better opportunity to pay its creditors.

                                  BASIS OF RELIEF

22. When considering approval of post-petition financing, the Court must balance the goals

   of maximizing the estate and encouraging an ongoing business for reorganization. In re

   Hendrix, 2008 Bankr. LEXIS 4376, at *8 (Bankr. S.D. Ga. Jan. 24, 2008).




                                             5
        Case 3:20-bk-03495-JAF          Doc 12      Filed 12/11/20    Page 6 of 11




23. Pursuant to 11 U.S.C. § 364(c), the Court, after notice and a hearing, may authorize post-

   petition financing with administrative expense priority or secured by a junior lien on

   property of the estate if the trustee is unable to obtain unsecured credit allowable under

   11 U.S.C. 503(b)(1).

24. The Bridge Loan is not an unsecured loan allowable under § 503(b)(1) as the Debtor was

   not able to obtain funding solely on an unsecured basis.

25. Pursuant to 11 U.S.C. § 364(d), the Court, after notice and a hearing, may authorize

   credit secured by a senior lien on property of the estate if the loan is not obtainable

   otherwise and the pre-petition secured creditors are adequately protected.

26. The Bridge Loan is not obtainable other than with the condition that Kingswood receives

   a first-priority lien position on property of the estate.

27. Since the Petition Date, undersigned counsel for the Debtor has communicated with three

   additional debtor-in-possession lenders in regards to obtaining post-petition financing,

   none of which have been able to offer comparable or better financing terms as proposed

   under the subject Bridge Loan with Kingswood.

28. The pre-petition creditors are adequately protected because the current status of the

   Complex will not generate much value for the creditors. However, once the proposed

   renovations and repairs are completed with the Bridge Loan proceeds, the pre-petition

   creditors will receive the benefit of their collateral, both the tangible property value of the

   Complex as well as the rents generated, increasing in value.




                                              6
           Case 3:20-bk-03495-JAF          Doc 12     Filed 12/11/20      Page 7 of 11




                             EXPEDITED HEARING REQUEST

   29. Bankruptcy Rule 4001(c)(2) requires at least 14 days from the date of this Motion before

       the hearing is held. The Debtor requests the Court schedule a hearing on this Motion as

       soon after the 14-day requirement as the Court’s calendar permits.

   30. The Approval of the Bridge Loan and the $200,000.00 in proceeds will allow the Debtor

       to fund its necessary repairs and improvements, increase the value of the Complex and

       increase the Complex’s ability to generate rents for the benefit of all creditors of the

       estate.

       WHEREFORE, Debtor respectfully requests this Court schedule an expedited hearing

on this Motion and enter an order:

   a. authorizing the Debtor as debtor-in-possession to obtain the post-petition financing

       outlined in this Motion;

   b. granting Kingswood a first-priority lien position on all property of the bankruptcy estate,

       including but not limited to the Complex and rents generated therefrom;

   c. granting the Kingswood an administrative expense priority claim;

   d. approving the Bridge Loan Agreement and related documents relating to the foregoing;

   e. authorizing Debtors execution of the Bridge Loan Agreement for the Bridge Loan; and

   f. granting any further relief the Court deems necessary.



                        (the remainder of this page is intentionally left blank)




                                                 7
   Case 3:20-bk-03495-JAF       Doc 12      Filed 12/11/20   Page 8 of 11




Dated this 11th day of December 2020.

                                            JAX AVALON, LLC

                                            __/s/ Jinyi Shao___________________
                                            Jinyi Shao, Director of Equity
                                            China, Inc., Manager of Jax Avalon, LLC


                                            LANSING ROY, P.A.

                                            /s/ William B. McDaniel
                                            Kevin B. Paysinger, Esquire
                                            Florida Bar No. 0056742
                                            William B. McDaniel, Esquire
                                            Florida Bar No. 084469
                                            Attorney for Debtor(s)
                                            1710 Shadowood Lane, Suite 210
                                            Jacksonville, FL 32207-2184
                                            court@lansingroy.com
                                            Telephone: (904) 391-0030
                                            Facsimile: (904) 391-0031




                                        8
           Case 3:20-bk-03495-JAF          Doc 12     Filed 12/11/20     Page 9 of 11




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing, and all attachments and exhibits

thereto, was sent on this 11th day of December 2020 to all parties electing to receive service

through the Court's CM/ECF system, to all creditors and parties in interest as listed on the

attached mailing matrix and to the following interested parties via first class US Mail.

Mark C. Healy, EVP
Michael Moecker & Associates, Inc.
841 Prudential Dr.
Jacksonville, FL 32207


                                                  LANSING ROY, P.A.

                                                  /s/ William B. McDaniel
                                                  Kevin B. Paysinger, Esquire
                                                  Florida Bar No. 0056742
                                                  William B. McDaniel, Esquire
                                                  Florida Bar No. 0084469
                                                  Attorney for Debtor
                                                  1710 Shadowood Lane, Suite 210
                                                  Jacksonville, FL 32207
                                                  (904) 391-0030
                                                  court@lansingroy.com




                                                 9
                               Case 3:20-bk-03495-JAF               Doc 12          Filed 12/11/20     Page 10 of 11
Label Matrix for local noticing                        Jax Avalon, LLC                                      Oreo Asset Holdings, LLLP
113A-3                                                 2 Bates Trail                                        c/o Jason A. Burgess
Case 3:20-bk-03495-JAF                                 East Greenwich, RI 02818-1050                        1855 Mayport Road
Middle District of Florida                                                                                  Atlantic Beach, FL 32233-1919
Jacksonville
Fri Dec 11 09:45:49 EST 2020
All Pro Asphalt                                        CITY OF JACKSONVILLE                                 DUVAL COUNTY TAX COLLECTOR
PO Box 43669                                           117 W DUVAL ST                                       231 E FORSYTH ST STE 130
Jacksonville FL 32203-3669                             Jacksonville FL 32202-3700                           JACKSONVILLE FL 32202-3380



Duane C. Romanello, P.A.                               Duval County Tax Collector                           FLA DEPT OF REVENUE
1919 Blanding Blvd.                                    231 Forsyth St. #130                                 BANKRUPTCY DEPT.
Jacksonville FL 32210-3254                             Jacksonville FL 32202-3380                           P.O. BOX 6668
                                                                                                            Tallahassee FL 32314-6668


Florida Dept. of Revenue                               Internal Revenue Service                             JAX MEZ, LLC
Bankruptcy Unit                                        PO Box 7346                                          100 N. Laura St., Suite 801
P.O. Box 6668                                          PHILADELPHIA PA 19101-7346                           Jacksonville FL 32202-3668
Tallahassee, FL 32314-6668


Oreo Asset Holdings, LLLP                              Secretary of the Treasury                            U.S. Securities & Exchange Commission
The Law Offices of Jason A. Burgess, LLC               15th & Pennsylvania Ave., NW                         Office of Reorganization
1855 Mayport Road                                      Washington, DC 20220-0001                            950 East Paces Ferry Road, N.E.
Atlantic Beach, Florida 32233-1919                                                                          Suite 900
                                                                                                            Atlanta, GA 30326-1382

UNITED STATES ATTORNEY                                 UNITED STATES ATTORNEY GENERAL                       United States Trustee - JAX 11 +
300 NORTH HOGAN ST SUITE 700                           US DEPARTMENT OF JUSTICE                             Office of the United States Trustee
JACKSONVILLE FL 32202-4204                             950 PENNSYLVANIA AVE NW                              George C Young Federal Building
                                                       WASHINGTON DC 20530-0001                             400 West Washington Street, Suite 1100
                                                                                                            Orlando, FL 32801-2210

Jason A Burgess +                                      William B McDaniel +                                 Scott E Bomkamp +
The Law Offices of Jason A. Burgess, LLC               Lansing Roy, PA                                      United States Trustee
1855 Mayport Road                                      1710 Shadowood Lane, Suite 210                       400 W. Washington Street
Atlantic Beach, FL 32233-1919                          Jacksonville, FL 32207-2184                          Suite 1100
                                                                                                            Orlando, FL 32801-2440

Note: Entries with a ’+’ at the end of the
name have an email address on file in CMECF




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Jerry A. Funk                                       (d)Internal Revenue Service                          (d)United States Attorney
Jacksonville                                           PO Box 7346                                          300 North Hogan St Suite 700
                                                       Philadelphia, PA 19101-7346                          Jacksonville, FL 32202-4204
                           Case 3:20-bk-03495-JAF   Doc 12   Filed 12/11/20   Page 11 of 11
End of Label Matrix
Mailable recipients   21
Bypassed recipients    3
Total                 24
